UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) October 15, 2010 HUB GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or Other Jurisdiction of Incorporation) 0-27754 36-4007085 (Commission File Number) (I.R.S. Employer Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) NOT APPLICABLE (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Agreement On October 15, 2010, the Company's wholly-owned subsidiary Hub City Terminals, Inc. entered into an Equipment Purchase Contract with Quingdao Pacific Container Co., Ltd for the acquisition of 1,000 53' containerswith an option to purchase up to 2,000 additional 53' containers. The Company expects the acquisition costs for the first 1,000 containers to be approximately $11 million. The Company expects to take delivery of the initial 1,000 containers starting in March 2011. If the Company exercises its option to purchase the additional 2,000 53' containers, the acquisition costs for the additional 2,000 containers would be approximately $22 million. The delivery of such 2,000 containers would begin in June 2011. The foregoing summary is qualified in its entirety by the reference to the Equipment Purchase Contract, which is attached hereto as Exhibit 10.1. ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION OnOctober 19, 2010, Hub Group, Inc. issued a press releaseannouncingitsthird quarter 2010 operating results. The press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (a)Not Applicable. (b)Not Applicable. (c)Not Applicable. (d)A list of exhibits filed herewith is contained on the Exhibit Index which immediately precedes such exhibits and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HUB GROUP, INC. DATE: October 20, 2010 /s/ Terri A. Pizzuto By: Terri A. Pizzuto Title: Executive Vice President, Chief Financial Officer and Treasurer EXHIBIT INDEX Exhibit No. 10.1Equipment Purchase Contract, dated as of October 11, 2010 and entered into on October 15, 2010, by and between Hub City Terminals, Inc. and Quingdao Pacific Container Co., Ltd. 99.1Press release, issued onOctober 19, 2010, announcingthird quarter 2010 operating results for Hub Group, Inc.
